DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 13 have been amended
Claims 14 – 18 have been newly introduced

Election/Restrictions
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2020.11.21.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites an improper status identifier per MPEP 714.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that Figure 3 is schematic in nature and fails to show the flow paths or internal fluid communication of the compressor such that it is unclear how the compressor and associated inlets and outlets functions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a compression ratio higher than 10:1.” The originally filed specification recites the claim language in at least [Abstract], [0011], [0013], [0024]. However, it is noted that the specification fails to provide an upper bound for the invented ranges of compressor compression ratios. The claimed limitation covers a range of compression ratios including 10.001:1, 100:1, 1,000,000:1, and increasingly large and infinite compression ratios. Applicant has failed to show that they are in possession of an apparatus capable of operating, or being adapted to operate with an infinitely high compression ratio.
Claim 5 recites the limitation “a transmission ratio higher than 2:1.” The originally filed specification recites the claimed transmission ratio only in the originally presented claim 5. The originally filed specification makes no other mention of a 
Dependent claims not specifically rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are rejected for depending form a base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the first centrifugal compressor is housed inside one case; wherein the second centrifugal compressor is housed inside one case.” The term “one case” has been used twice which makes it unclear how the first and second compressors are arranged as it is undetermined if they are arranged in a single “one case” or if they are arranged in two separate cases such that a first and a second case are claimed (As the claim has been interpreted here within).
Claim 1 recites the limitation “a compression ratio higher than 10:1.” The claimed limitation covers a range of compression ratios including 10.001:1, 100:1, 
Claims 1 and 13 recites the limitations “high molecular weight,” and “low molecular weight.” The terms “high” and “low” in claim 1 are relative terms which renders the claim indefinite.  The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 14 also recites the limitation “high molecular weight.”
Claim 4 recites the limitation “high speed engine.” The term “high speed” claim 4 is a relative term which renders the claim indefinite.  The term "high speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation “a transmission ratio higher than 2:1
Claim 6 recites the limitation “in particular an aeroderivative gas turbine.” It is unclear from the use of the phrase “in particular” if the specific type of gas turbine engine is required by the claim or if it is simply suggested as a preferred embodiment. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “an electric motor or a steam turbine or a gas turbine,” and the claim also recites “in particular an aeroderivative gas turbine” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites the limitations “the or each first centrifugal compressor,” and “the or each second centrifugal compressor.” These limitations are unclear as they depend from claim 1 which previously recites the limitations “a first centrifugal compressor,” and “a second centrifugal compressor.” It is unclear from the recited limitations if the claim requires the single first and second compressors of claim 1 or if the claim is intended to recite multiple iterations of the first and second compressors.
Claim 14 recites the limitation “the high molecular weight gas is higher than 40.” The claimed limitation includes molecular weights for compounds which are 40.04, 44, 88, 176, and molecular weights which are infinitely high.  This recitation is considered to be indefinite as Applicant has failed to provide an upper bound for the range of 
Claims 14 and 15 recite the limitation “molecular weight” in conjunction with an indefinite and a definite range of molecular weights which meet the bounds of the claim. However, it is noted that the use of the term “molecular weight” is itself indefinite as the recited combination of the term and the values expressed does not provide for a specific molecular weight as no unit of measure is provided. It is noted that the term molecular weight can equally be interpreted as representing a g/mol such that the value is synonymous with a molar mass or it could be responding to a unit measured in daltons (Du or u).
Dependent claims not specifically rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected for depending form a base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 8, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0314030, (“Jager”).
Regarding Claim 1: Jager discloses a compression train (Figures 1 and 2) comprising an engine (116), a first centrifugal compressor (114) driven by the engine ([0063], “second compressor 122 is mechanically interconnected by a drive shaft and so arranged to be driven by the driver 116 of the first compressor 114”) and a second centrifugal compressor (122) driven by the engine ([0063], “second compressor 122 is mechanically interconnected by a drive shaft and so arranged to be driven by the driver 116 of the first compressor 114”); wherein the first centrifugal compressor is housed inside one case (As shown in Figures 1 and 2); wherein the second centrifugal compressor is housed inside one case (As shown in Figures 1 and 2); wherein the first centrifugal compressor has a first inlet (105, 106, 107, 108) (Four inlets are shown in each of Figures 1 and 2) fluidly connected to a line of high molecular weight gas ([0019], “The first single component refrigerant can comprise >90 mol % propane”); wherein the second centrifugal compressor has a second inlet (215) fluidly connected to a line of low molecular weight gas ([0047] – [0049]; “In general, the second refrigerant may be any suitable mixture of components including two or more of nitrogen, methane, ethane, ethylene, propane, propylene, butane, pentane, etc”); and wherein the second centrifugal compressor is arranged to provide a compression ratio higher than 10:1 ([Table 1]; A pressure increase is disclosed across the second compressor 122 from 2.8 bar to 51.8 bar, a pressure ratio of 18.5:1).   
Regarding Claim 2: Jager discloses the compression train of claim 1; Jager further discloses wherein the high molecular weight gas is propane ([0019], “The first single component refrigerant can comprise >90 mol % propane”), wherein the low molecular weight gas is a mixed-refrigerant gas 
Regarding Claim 3: Jager discloses the compression train of claim 1; Jager further discloses wherein the engine is an electric motor or a steam turbine or a gas turbine (The driver 116 is disclosed as a gas turbine in at least [0063], “By using the power of one driver to drive two or more compressors, the capital cost of the overall liquefaction scheme is reduced, as each and every driver such as a gas turbine in a liquefaction plant is expensive”).
Regarding Claim 4: Jager discloses the compression train of claim 3; Jager further discloses wherein the engine is a high speed engine (A broadest reasonable interpretation of the term “high speed” includes speeds generally obtained through the operation of gas turbines such as the driver 116 such that a gas turbine is interpreted as being a “high speed engine”). 
Regarding Claim 8: Jager discloses the compression train of claim 8; Jager further discloses comprising further an auxiliary engine (134) ([0055]). It is noted that the recited limitation of claim 8 does not claim a specific placement, purpose, or type of auxiliary engine and merely recites that such an engine is present; Jager discloses the presence of such an auxiliary engine as shown by having a second driver 134.
Regarding Claim 11: Jager discloses a compression train of claim 1; Jager further discloses wherein the compression train is utilized in a LNG plant ([0001], “The present invention relates to a method and apparatus for liquefying a hydrocarbon stream, particularly but not exclusively natural gas”) comprising said compression train.
Regarding Claim 13: Jager discloses the LNG plant of claim 11; Jager further discloses wherein the or each first centrifugal compressor is arranged to compress a high molecular weight gas (As shown in Figures 1 and 2; [0019], “The first single , wherein the or each second centrifugal compressor is arranged to compress a low molecular weight gas (As shown in Figures 1 and 2; [0047] – [0049]; “In general, the second refrigerant may be any suitable mixture of components including two or more of nitrogen, methane, ethane, ethylene, propane, propylene, butane, pentane, etc”); the or each first centrifugal compressor and the or each second centrifugal compressor cooperating to liquefy a flow of natural gas ([0001], “The present invention relates to a method and apparatus for liquefying a hydrocarbon stream, particularly but not exclusively natural gas”).
Regarding Claim 14: Jager discloses a compression train of claim 1; Jager further discloses wherein the high molecular weight gas is higher than 40 ([0019], “The first single component refrigerant can comprise >90 mol % propane”; It is noted that the molecular weight of propane, C3H8, is 44.1 g/mol).
Regarding Claim 16: Jager discloses a compression train of claim 1; Jager further discloses wherein the compression ratio is higher than 15:1 ([Table 1]; A pressure increase is disclosed across the second compressor 122 from 2.8 bar to 51.8 bar, a pressure ratio of 18.5:1).   
Regarding Claim 17: Jager discloses a compression train of claim 2; Jager further discloses wherein the mixed-refrigerant gas is a mixture of propane, ethylene or ethane, and methane ([0047] – [0049]; “In general, the second refrigerant may be any suitable mixture of components including two or more of nitrogen, methane, ethane, ethylene, propane, propylene, butane, pentane, etc”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view of 2014/0377083, (“Tacconelli”).
Regarding Claim 5: Jager discloses a compression train of claim 1; however, Jager fails to teach wherein the second centrifugal compressor is mechanically connected to the first centrifugal compressor through a gear box having a transmission ratio preferably higher than 2:1. Jager discloses an arrangement wherein the first and second compressors are interconnected with the driver through the use of a common drive shaft (As shown in at least Figures 1 and 2; [0053]).
 Tacconelli teaches an apparatus (Figures 3 – 12) for the compression of natural gas ([0002]), similar in design to that of Jager, wherein the second centrifugal compressor (CCB, CCA) is mechanically connected to the first centrifugal compressor (CCB, CCA) through a gear box (EGBB, EGBA) having a transmission ratio preferably higher than 2:1 ([0073], “The gear ratio of the epicyclic gearbox EGB is greater than one (typically much greater than one) thus increasing the rotation speed from input to output”; [0080], “the gear ratio of the epicyclic gearbox is in the range from 5 to 20”). It is noted that the arrangement of Figure 10 of Tacconelli is similar to the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a gearbox as taught by Tacconelli between the gas turbine and second compressor of Jager such that the mechanical connection of the shaft is further made through the transmission with the predicted results that the rotation speed from output of the gas turbine to the input of the compressor may be increased (Tacconelli, [0073]).
Regarding Claim 6: Jager in view of Tacconelli discloses a compression train of claim 5; Jager further discloses wherein the engine is an electric motor or a steam turbine or a gas turbine, in particular an aeroderivative gas turbine (The driver 116 is disclosed as a gas turbine in at least [0063], “By using the power of one driver to drive two or more compressors, the capital cost of the overall liquefaction scheme is reduced, as each and every driver such as a gas turbine in a liquefaction plant is expensive”).
Regarding Claim 7: Jager in view of Tacconelli discloses a compression train of claim 5; once combined with Tacconelli, Jager further discloses wherein the engine is a low speed engine. As the driver of Jager in view of Tacconelli is increased in speed through the use of a gearbox with a transmission ratio higher than 2:1 the speed of the driver is interpreted as being increased (at the output of the transmission) such that the speed of the driver is interpreted as being lower than the desired speed of operation of the compressor, as the desired speed is higher than the operational speed a broadest reasonable interpretation of the term “low speed” reads over the driver of the combined apparatus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view of US 2015/0152884, (“Guenard”). 
Regarding Claim 9: Jager discloses a compression train of claim 1; however, Jager is silent as to the details of the first or second compressor and does not explicitly disclose wherein the second centrifugal compressor comprises a first set of impellers and a second set of impellers; the impellers of the first set being centrifugal and unshrouded; and the impellers of the second set being centrifugal and shrouded.  
Guenard teaches an arrangement of a compressor train similar (Figure 2) in design to that of Jager having a gas turbine (210) driving a centrifugal compressor (245) wherein the centrifugal compressor comprises a first set of impellers (257, 258) and a second set of impellers (259); the impellers of the first set being centrifugal and unshrouded ([0024], “The impellers 257 and 258 are low pressure components and may be open impeller type”); and the impellers of the second set being centrifugal and shrouded ([0024], “The impeller 259 is a high pressure component and may be of closed impeller type”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the impeller arrangement of Guenard in the second compressor of Jager by including both shrouded and unshrouded impellers with the predicted results that such a compressor will perform the required compression and that a progressive unshrouded and shrouded impeller arrangement will reduce the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view of US 4,057,371, (“Pilarczyk”).
Regarding Claim 10: Jager discloses a compression train of claim 1; however, Jager is silent as to the details of the first or second compressor and does not explicitly disclose wherein the second centrifugal compressor comprises a first set of impellers and a second set of impellers; the impellers of the first set being centrifugal and shrouded; and the impellers of the second set being centrifugal and shrouded.  
Pilarczyk teaches a compressor arrangement (Figure 2) having a first set of impellers (110) and a second set of impellers (110) (A total of four impellers are shown in at least Figure 1); the impellers of the first set being centrifugal and shrouded; and the impellers of the second set being centrifugal and shrouded (Column 6, Line 12, “The impeller 110 has blades 111 which are covered by the impeller shroud 109 indicated generally. The impeller may be of the open-face or shrouded type shown as illustrative, it being understood by those skilled in the art that the blade characteristics can be selected by the designer according to known procedures to suit the service conditions required”).
It would have been obvious to one of ordinary skill in the art to utilize a shrouded impeller design as disclosed by Pilarczyk in second centrifugal compressor of Jager with the predicted results that a shrouded compressor will be capable of performing the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”).
Regarding Claim 15: Jager discloses a compression train of claim 1; Jager fails to explicitly disclose the low molecular weight composition such that it is silent as to wherein the low molecular weight gas is between 20 and 30. However, Jager teaches that the low molecular weight gas may be >30 mol % of ethane and >30 mol % of propylene or any suitable mixture of components including at least methane and ethylene ([0047] – [0049]; “In general, the second refrigerant may be any suitable mixture of components including two or more of nitrogen, methane, ethane, ethylene, propane, propylene, butane, pentane, etc”), it is noted that such a composition includes two components having molecular weights lower which are within the range of 10 – 30 (i.e. methane, CH4, at 16.04 g/mol and ethylene, C2H4, at 28.05 g/mol). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have selected a low molecular weight as the second refigereant to have a molecular weight between 20 and 30, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0314030, (“Jager”), in view of US 2013/0074511, (“Tanaeva”).
Regarding Claim 18: Jager discloses a compression train of claim 3; however, Jager does not specifically disclose wherein the engine is an aeroderivative gas turbine. Jager discloses the use of a gas turbine engine (The driver 116 is disclosed as a gas turbine in at least [0063], “By using the power of one driver to drive two or more compressors, the capital cost of the overall liquefaction scheme is reduced, as each and every driver such as a gas turbine in a liquefaction plant is expensive”) but is silent as to the type of gas turbine engine which is used.
Tanaeva teaches the use of an aeroderivative gas turbine (5) ([0044], “A gas turbine 5, which may be an aeroderivative gas turbine with an intercooling stage 20, is shown driving a first compressor 10”) to drive a compressor (10), in an arrangement (At least Figure 1A) similar to that of Jager, wherein the process is used to produce a liquefied hydrocarbon stream (At least [0001] – [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have replaced the gas turbine of Jager with the aeroderivative gas turbine of Tanaeva with the predicted results that such a replacement will allow for the operation of the driver at variable speeds (Tanaeva, [0041]). It is further noted that the change from one gas turbine type to another is interpreted as no more than a simple substitution. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0376022 – Auxiliary power unit with excess air recovery
US 2015/0176485 – Dual end drive gas turbine
US 2015/0152884 – High pressure ratio compressor with intercooling
US 2003/0052485 – Redundant prime mover system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/BENJAMIN DOYLE/Examiner, Art Unit 3746